Citation Nr: 1507537	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-39 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include headaches, dizziness, and bilateral eye problems.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an effective date earlier than May 19, 2009 for the grant of service connection for an acquired psychiatric disorder, to include adjustment disorder, anxiety disorder, and claimed posttraumatic stress disorder (PTSD).

(The issues of entitlement to service connection for lumbosacral degenerative disc disease, spondylolisthesis, and arthritis; a neck disorder; and right and left shoulder disorders are subjects of a separate decision.)




REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1961. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from decisions of the by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  An October 2008 decision denied entitlement to service connection for residuals of a head injury, to include headaches, dizziness, and bilateral eye problems.  A December 2008 decision denied the claims for bilateral hearing loss and tinnitus.  

In September 2011, the Veteran testified regarding the service connection issues during a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

In November 2011, the Board granted entitlement to service connection for an acquired psychiatric disorder and remanded the remaining service connection issues for additional development.  A December 2011 rating decision effectuated the Board's November 2011 decision, granting service connection for an acquired psychiatric disability and assigning a 30 percent disability rating, effective May 19, 2009.  The Veteran disagreed with the assigned effective date and perfected a timely appeal.  He has requested a videoconference hearing on this issue.

At the time of the November 2011 decision, the Board had characterized the remaining issues as claims to reopen previously denied service connection claims on the basis of whether new and material evidence had been received.  However, upon review of the entire record, the Board finds that the service connection claims are properly characterized as original claims for service connection. 

Following the October and December 2008 rating decisions, the Veteran submitted a new private audiology report, received in February 2009, which was material to his hearing loss and tinnitus claims.  In a February 2009 rating decision, the RO confirmed and continued the previous denial of service connection for hearing loss and tinnitus.  In May 2009 correspondence, the Veteran claimed entitlement to service connection for a psychiatric disorder and requested "reconsideration" of the denials of service connection for a head injury, hearing loss, and tinnitus, again submitting additional pertinent evidence.  Thereafter, the February 2010 rating decision initially denied the claim for a psychiatric disorder and confirmed and continued the previous denials for hearing loss, tinnitus, and a head injury.

The Board finds that the decisions on appeal are the October 2008 decision that denied residuals of a head injury and the December 2008 decision that denied hearing loss and tinnitus.  See 38 C.F.R. § 3.156(b) (describing the effect of new and material evidence received prior to the expiration of the appeal period).  In addition, the Board accepts the May 2009 request for reconsideration as a timely notice of disagreement with these rating decisions.  38 U.S.C.A. § 7105; 38 C.F.R. § 30.302.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran contends that each of his claimed disabilities was caused by an August 1957 motor vehicle accident during military service during which he was slammed forward to the front against the back seat of the car.  During a September 2014 hearing regarding issues addressed in a separate Board decision, he testified that after the accident he went to an emergency room at a private hospital and was advised to see a military doctor.  He stated that he traveled from Plainview, Texas back to Amarillo, Texas and went to sick call the next day, at which time he was admitted to the Amarillo Air Force Base Hospital for psychiatric treatment.  He related that he was hospitalized for one week, released on leave for one week, and received in-patient psychiatric treatment for one additional week upon his return.  He testified that his "injuries appeared to be mostly psychological and emotional."  His attorney also argued on his behalf that due to the claimed head injury, it may be difficult for the Veteran to remember some of his conditions.

The Veteran's service treatment records are associated with the claims file.  However, the AOJ should request from the Service Department any records of in-patient hospitalization from the Amarillo, Texas Air Force Base Hospital, including evaluation or treatment for mental health problems that may be maintained separately from his other service treatment records.  Such records may contain information pertinent to the current claims on appeal.

In addition, it appears from the record that outstanding post-service treatment records also exist that may support the Veteran's claims.  For example, when he established care in the VA system in November 2012, he reported that his private physician was Dr. R. Westcot in Lindsey, Oklahoma.  At the same time, he indicated that his last eye examination was with Dr. K. Wise in Norman, Oklahoma.  The AOJ should obtain outstanding private and VA treatment records.

Regarding the issue of an effective date earlier than May 19, 2009 for the grant of service connection for an acquired psychiatric disorder, the Veteran requested a video conference with his November 2012 substantive appeal; however, it does not appear that a hearing has been scheduled.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  As the RO schedules Board video conference hearings, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ is advised that the following directives are nearly identical to the directives set forth in the separate decision regarding the issues of service connection for low back, neck, and right and left shoulder disabilities.  Therefore, the AOJ is advised to review the two remand decisions together to avoid duplication of action.

2.  Request from the Service Department any active duty records of hospitalization at the Amarillo, Texas Air Force Base Hospital, including all mental health records that may be maintained separately from the Veteran's service treatment records.  Such records may include information to support the claims on appeal.

3.  The AOJ should ask the Veteran to submit the following treatment records, or to complete and return an Authorization and Consent to Release Information to allow VA to obtain those records on his behalf:
a) All available treatment records from Dr. R. Westcot in Lindsey, Oklahoma since the date care was established to the present.
b) All available treatment records pertinent to residual eye problems resulting from the claimed head injury in 1957 from Dr. K. Wise in Norman, Oklahoma since the date care was established to the present.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

4.  Schedule the Veteran for a Board video conference hearing in accordance with the November 2012 request to allow the Veteran to testify regarding the issue of entitlement to an effective date earlier than May 19, 2009 for the grant of service connection for an acquired psychiatric disability.  The RO should notify the Veteran and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

5.  After undertaking any other development deemed appropriate, to include consideration as to whether any VA examination and medical opinion is warranted, and ensuring that the requested actions are completed, the AOJ should readjudicate the claims for service connection for residuals of a head injury, bilateral hearing loss, and tinnitus.  If any benefit sought is not granted in full, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




